DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-12, 15-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 5,737,412) in view of Snyder et al (EP 0952677 A2). Hereinafter referred to as Yamashita and Snyder.
Regarding claim 1, Yamashita discloses a portable electronic device (“portable telephone” Col 2 L 7) comprising: 
a casing (“casing” Col 2 L 20, “1A” Fig. 1) comprising: 
an external surface (external surface of “1A” Fig. 1) that at least partially encloses an interior volume (“1A” partially encloses the volume of “2” Fig. 1); and

a removable battery pack (“2” Fig. 1, “battery pack” Col 2 L 24, which is able to move “up and down, as needed” Col 2 L 13, Fig. 1 indicating the different positions 2 can take) configured to be inserted into the battery compartment through the battery opening (dashed lines “2” Fig. 1), and to be retained within the battery compartment (solid lines “2” Fig. 1), wherein the removable battery pack comprises a battery strap attachment point (the vertical sides of 8 shown in Fig. 3); and 
a strap (“strap” Col 2 L 46, “6” Fig. 1-3) comprising: 
a first end (bottom end of the overlapping portion “6” shown in Fig. 2, enclosed in the lower box in a copy of Yamashita Fig. 2 below); and

    PNG
    media_image1.png
    547
    677
    media_image1.png
    Greyscale

a second end opposite the first end (top end of the overlapping portion of 6 shown Fig. 2, enclosed in the upper box in the copy of Yamashita Fig. 2 above); and 
a strap hook (“8A” Fig. 3, “lugs” Col 2 L 29) comprising:
wherein the strap hook is configured to be attached to the second end of the strap (“the edges of the hole 6A are hooked to the lugs 8A” Col 2 L 47) and the battery 
Yamashita does not disclose that the casing comprises a casing strap attachment point carried on its external surface, that the first end is configured to be attached to the casing strap attachment point, that the strap hook comprises a pair of tabs configured to be removably received at the battery strap attachment point by corresponding apertures formed through one of a pair of opposed surfaces of the removable battery pack to cooperate to for a pair of hinges that enable the strap hook to rotate relative to the removable battery pack, and that the strap hook enables the removable battery pack to remain attached to the portable electronic device via the strap attached at both the casing strap attachment point and the battery strap attachment point when the removable battery pack is not retained within the battery compartment.
However, Snyder discloses a portable electronic device (“cellular telephone” [0010], “10” Fig. 1) comprising: 
a casing (“housing” [0010], “12” Fig. 1) comprising: 
an external surface that at least partially encloses an interior volume (Encloses “a keypad 14 and a display 16” [0010], Fig. 1);
a strap (“carrier 100” [0016]) comprising: 
a first end (“109” Fig. 2, “second end” [0016]); 
a second end opposite the first end (“107” Fig. 2, “first end” [0016]); and
a strap hook (“first attachment loop 30” [0013]) configured to be attached to the second end of the strap (“the first end 107 of the handstrap portion 105 is attached to the attachment bar 30” [0018]).

Therefore, it would have been obvious for a person of ordinary skill in the art to add a casing strap attachment point that is carried on the external surface of the casing wherein the first end is configured to be attached to the casing strap attachment point, and to replace the strap 

    PNG
    media_image2.png
    1095
    830
    media_image2.png
    Greyscale

Modification of Yamashita in view of Snyder

Regarding claim 2, modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein an external surface of the removable battery pack (external surface of “2” shown in Yamashita Fig. 1) augments the external surface of the casing to cover the battery opening when the removable battery pack is retained within the battery compartment (retained position and augmenting of casing external surface indicated by solid lines of “2” Yamashita Fig 1).
Regarding claim 3, modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein:
the portable electronic device comprises a handheld electronic device (Yamashita Col 2 L 10-11); 
the external surface of the casing forms part of a hand grip portion of the casing that is surrounded by a hand when the portable electronic device is gripped by the hand (Snyder [0022] “back of the telephone”); and 
when the removable battery pack is retained within the battery compartment, the casing strap attachment point and the battery strap attachment point are positioned to cause the strap to extend crosswise over the hand grip portion to enable the hand to be inserted between the hand 
Regarding claim 4, modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein: 
the strap hook is detachable from the battery strap attachment point when the removable battery pack is not retained within the battery compartment to enable the removable battery pack to be exchanged for another removable battery pack for use with the portable electronic device (“either (or even both) attachment loop 30, 40 is not required it can either be removed completely or withdrawn into its idle position” Snyder [0026]);
the battery compartment comprises a sidewall that intersects a portion of the external surface of the casing along a portion of an edge of the battery opening (the horizontal wall of body 1 in Yamashita Fig. 2 that is perpendicular to element 3A), and extends inward into the interior volume of the casing in an orientation that causes the sidewall to extend parallel to another surface of the removable battery pack (Yamashita Fig. 2) when the removable battery pack is retained within the battery compartment (Yamashita Fig. 2 pertains to the retained configuration of the battery);
the battery strap attachment point is positioned on a portion of the other surface of the removable battery pack (Yamashita Fig. 3 indicates that groove 7 are on this specified side of the battery) that causes the battery strap attachment point to be positioned between the other surface of the removable battery pack and the sidewall of the battery compartment when the removable battery pack is retained within the battery 
the battery strap attachment point is configured to cooperate with the sidewall of the battery compartment to surround the strap hook (Yamashita Fig. 3 where the vertical side walls on the specified side of the battery surrounds the strap 6) to keep the strap hook from being detached from the battery strap attachment point when the removable battery pack is retained within the battery compartment (Yamashita Col 2 L 66 “the strap 6… is retained by the locking portion 5 of the battery pack 2”).
Regarding claim 6, modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein each aperture of the pair of apertures is positioned at one of a pair of adjacent corners of the removable battery pack (the circle outlines in representation of modified Yamashita figure above).
Regarding claim 9, modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein:
the strap comprises a first patch (Snyder “123a” Fig. 2, “first Velcro fastener” [0016] L 5) and a second patch (Snyder “125b” Fig. 2, “mating second Velcro fastener” [0016] L 10)  of a selected one of hook fasteners and loop fasteners positioned on opposite sides of the first end (Snyder Fig. 2);
the strap comprises a third patch (Snyder “123b” Fig. 2) of the non-selected one of hook fasteners and loop fasteners positioned toward the second end;
the first end is configured to loop through the casing strap attachment point and extend back over second end ([0018] L 52-55) to position either the first patch or the second patch adjacent to and facing the third patch to enable engagement of the hook 
the strap is able to be lengthened or shortened by selectively positioning one of the first patch and the second patch adjacent to and facing the third patch (different looping disclosed in Snyder [0019]-[0021] explaining Fig. 3).
Regarding claim 10, modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 9 above, and wherein the strap hook cooperates with the battery strap attachment point to form a hinge (Snyder “hinge units 50c, 50d” [0013]) that enables the strap hook to rotate relative to the removable battery pack and relative to the external surface of the casing when the removable battery pack is retained within the battery compartment (“Each hinge unit 50a-d is identical and is internally constructed such that, at predetermined angular orientations, its shaft 42 occupies a favoured, rest position” Snyder [0014]) to enable the strap to be positioned to extend flat against the external surface of the casing regardless of whether the strap is lengthened or shortened (Strap capable of lengthening and shortening Snyder [0019]-[0021]).
Regarding claim 11
Regarding claim 12, Yamashita discloses a removable battery pack (“2” Fig. 1, “battery pack” Col 2 L 24, which is able to move “up and down, as needed” Col 2 L 13, Fig. 1 indicating the different positions 2 can take) comprising:
an external surface (“2” Fig. 1, which shows one perspective of the external surface of the removable battery pack) that augments an external surface of a casing (external surface of “1” shown in Fig. 1, and augmented configuration is shown in solid lines of “2” ) of a portable electronic device (“portable telephone” Col 2 L 8) to cover a battery opening (Fig. 2, which shows a side cross section of the battery installed into the electronic device, covering an opening/recess in the electronic device) of a battery compartment of the portable electronic device when the removable battery pack is retained within the battery compartment of the portable electronic device (Fig. 1 and Fig. 2), wherein:
the battery compartment opens through the external surface of the casing at the battery opening (Fig. 1 where the recess of the battery compartment shown in Fig. 2 translates into an opening across the external surface of “1” in Fig. 1); and 
the battery compartment extends into and occupies a portion of an interior volume enclosed by the casing (Fig. 1 where “2” takes up an interior volume of “1”); and 
a battery strap attachment point (the vertical sides of 8 in Fig. 3) configured to be attached to a strap hook (“8A” Fig. 3, “lugs” Col 2 L 29) attached to a strap (area surrounding “6A” of “6” Fig. 3), wherein: 
the strap comprises a first end (bottom end of the overlapping portion “6” shown in Fig. 2, enclosed in the lower box in a copy of Yamashita Fig. 2 above in claim 1); and

Yamashita does not disclose that the casing comprises a casing strap attachment point attached to the first end of the strap and carried on the external surface of the casing, that the strap hook comprises a pair of tabs configured to be removably received at the battery strap attachment point by corresponding apertures formed through one of a pair of opposed surfaces of the removable battery pack to cooperate to for a pair of hinges that enable the strap hook to rotate relative to the removable battery pack, and that the strap hook enables the removable battery pack to remain attached to the portable electronic device via the strap attached at both the casing strap attachment point and the battery strap attachment point when the removable battery pack is not retained within the battery compartment.
However, Snyder discloses a portable electronic device (“cellular telephone” [0010], “10” Fig. 1) comprising: 
a casing (“housing” [0010], “12” Fig. 1) comprising: 
an external surface that at least partially encloses an interior volume (Encloses “a keypad 14 and a display 16” [0010], Fig. 1);
a strap (“carrier 100” [0016]) comprising: 
a first end (“109” Fig. 2, “second end” [0016]); 
a second end opposite the first end (“107” Fig. 2, “first end” [0016]); and
a strap hook (“first attachment loop 30” [0013]) configured to be attached to the second end of the strap (“the first end 107 of the handstrap portion 105 is attached to the attachment bar 30” [0018]).

Therefore, it would have been obvious for a person of ordinary skill in the art to add a casing strap attachment point that is carried on the external surface of the casing wherein the first end is configured to be attached to the casing strap attachment point, and to replace the strap 
Furthermore, the person of ordinary skill would also recognize that this configuration enables the removable battery pack to remain attached to the portable electronic device via the strap attached at both the casing strap attachment point and the battery strap attachment point when the removable battery pack is not retained within the battery compartment as Snyder teaches that the strap can be used as a hanging means for the electronic device where the strap is attached to the user’s accoutrements, which requires the battery pack to remain attached to the portable electronic device via the strap.
Regarding claim 15, modified Yamashita discloses all of the limitations for the removable battery pack as set forth in claim 12 above, and wherein: 
the external surface of the removable battery pack cooperates with at least a portion of the external surface of the casing (Yamashita Fig. 1 where the solid lines around “2” augments the external surface of “1”) to form part of a hand grip portion of the casing that is surrounded by a hand (Yamashita Col 2 L 10-13) when the removable 
when the removable battery pack is retained within the battery compartment, the casing strap attachment point and the battery strap attachment point are positioned to cause the strap to extend crosswise over the hand grip portion (Snyder [0022]) to enable the hand to be inserted between the hand grip portion and the strap to aid in securing the portable electronic device to the hand.
Regarding claim 16, modified Yamashita discloses all of the limitations for the removable battery pack as set forth in claim 12 above, and wherein:
the strap hook is detachable from the battery strap attachment point when the removable battery pack is not retained within the battery compartment to enable the removable battery pack to be exchanged for another battery pack for use with the portable electronic device (“either (or even both) attachment loop 30, 40 is not required it can either be removed completely or withdrawn into its idle position” Snyder [0026]);
the battery compartment comprises a sidewall that intersects a portion of the external surface of the casing along a portion of an edge of the battery opening (the horizontal wall of body 1 in Yamashita Fig. 2 that is perpendicular to element 3A), and extends inward into the interior volume of the casing in an orientation that causes the sidewall to extend parallel to another surface of the removable battery pack (Yamashita Fig. 2) when the removable battery pack is retained within the battery compartment (Yamashita Fig. 2 pertains to the retained configuration of the battery);
the battery strap attachment point is positioned on a portion of the other surface of the removable battery pack (Yamashita Fig. 3 indicates that groove 7 are on this specified 
the battery strap attachment point is configured to cooperate with the sidewall of the battery compartment to surround the strap hook (Yamashita Fig. 3 where the vertical side walls on the specified side of the battery surrounds the strap 6) to keep the strap hook from being detached from the battery strap attachment point when the removable battery pack is retained within the battery compartment (Yamashita Col 2 L 66 “the strap 6… is retained by the locking portion 5 of the battery pack 2”).
Regarding claim 18, modified Yamashita discloses all of the limitations for the removable battery pack as set forth in claim 12 above, and wherein each aperture of the pair of apertures is positioned at one pair of adjacent corners of the removable battery pack (the circle outlines in the representation of modifications to Yamashita figure in claim 1 above).
Regarding claim 20, modified Yamashita discloses all of the limitations for the removable battery pack as set forth in claim 12 above, and wherein the strap hook cooperates with the battery strap attachment point to form a hinge (Snyder “hinge units 50c, 50d” [0013]) that enables the strap hook to rotate relative to the removable battery pack and relative to the external surface of the casing when the removable battery pack is retained within the battery compartment (“Each hinge unit 50a-d is identical and is internally constructed such that, at predetermined angular orientations, its shaft 42 occupies a favoured, rest position” Snyder [0014]) to enable the strap to be positioned to extend flat against the external surface of the 
Regarding claim 22, modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, and wherein the portable electronic device is selected from the group consisting of a smart phone, a portable still image camera, a motion video camera, a portable radio, a portable meter, a measuring device, a measuring instrument, a portable patient monitoring device, and a portable medication delivery device (Yamashita ABSTRACT “portable telephone”, which is a general group for the claimed smart phone).

Claims 7, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 5,737,412) in view of Snyder (EP 0952677 A2) as applied to claims 1 and 12 above, and further in view of Johnson (US 2003/0000975 A1). Hereinafter referred to as Johnson.
Regarding claim 7, modified Yamashita discloses all of the limitation for the portable electronic device as set forth in claim 5 above, and wherein:
the strap hook has a generally U-shaped configuration (the upper and lower attachment loops on the portable electronic device of Snyder shown in Fig. 4 are shown to be generally U-shaped) with each tab of the pair of tabs positioned at one of the ends of the U-shape in an orientation that causes the pair of tabs to extend toward each other (Snyder “cup portion 37” [0013], “37” Fig. 5, which is a close-up figure of “A” in Fig. 4); and
the removable battery pack comprises a pair of chamfer surfaces (“7” Fig. 3, “pair of grooves” Col 2 L 26) with each chamfer surface of the pair of chamfer surfaces 
Modified Yamashita does not disclose that at least a portion of the strap hook comprises a flexible material that enables the U-shape to be flexed to cause the pair of tabs to spread further apart from each other.
However, Johnson discloses a portable electronic device (“electronic device” [0006]) comprising a battery strap attachment point (“base of electronic device” [0010]), and a strap (“connector 4” [0028]) that comprises a strap hook that has a generally U-shaped configuration (“3” Fig. 1, “frame portion 3” [0028]) with each tab of a pair of tabs (“2” Fig. 1, “boss elements 2” [0028]) positioned at one of the ends of the U-shape (Fig. 1). Johnson teaches that at least a portion of the strap hook comprises a flexible material (“polymer material” [0030]) that enables the U-shape to be flexed to cause the pair of tabs to spread further apart from each other, and that such a flexible frame portion of the strap hook allows with ease the attachment of a strap thereto, thus minimizing the stress transmitted to the battery strap attachment point ([0030]).

Regarding claim 8, modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 7, and wherein the strap hook is formed as a single piece of plastics material (Johnson “[The frame portion] could also be manufactured from a flexible polymer material” [0030] where plastics material is an example of a “polymer material”) that is selected to enable the U-shape to be flexed to cause the pair of tabs to be spread further apart from each other.
Regarding claim 19, modified Yamashita discloses all of the limitations for the removable battery pack as set forth in claim 12 above, and wherein:
the strap hook has a generally U-shaped configuration (the upper and lower attachment loops on the portable electronic device of Snyder shown in Fig. 4 are shown to be generally U-shaped) with each tab of the pair of tabs positioned at one of the ends of the U-shape in an orientation that causes the pair of tabs to extend toward each other (Snyder “cup portion 37” [0013], “37” Fig. 5, which is a close-up figure of “A” in Fig. 4); and
the removable battery pack comprises a pair of chamfer surfaces (“7” Fig. 3, “pair of grooves” Col 2 L 26) with each chamfer surface of the pair of chamfer surfaces positioned adjacent one of the apertures of the pair of apertures (the representation of modifications to Yamashita figure in claim 1 above where the circle outlines are a general 
Modified Yamashita does not disclose that at least a portion of the strap hook comprises a flexible material that enables the U-shape to be flexed to cause the pair of tabs to spread further apart from each other.
However, Johnson discloses a portable electronic device (“electronic device” [0006]) comprising a battery strap attachment point (“base of electronic device” [0010]), and a strap (“connector 4” [0028]) that comprises a strap hook that has a generally U-shaped configuration (“3” Fig. 1, “frame portion 3” [0028]) with each tab of a pair of tabs (“2” Fig. 1, “boss elements 2” [0028]) positioned at one of the ends of the U-shape (Fig. 1). Johnson teaches that at least a portion of the strap hook comprises a flexible material (“polymer material” [0030]) that enables the U-shape to be flexed to cause the pair of tabs to spread further apart from each other, and that such a flexible frame portion of the strap hook allows with ease the attachment of a strap thereto, thus minimizing the stress transmitted to the battery strap attachment point ([0030]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the strap hook of modified Yamashita in view of Johnson by manufacturing at least a .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 5,737,412) in view of Snyder (EP 0952677 A2) as applied to claim 1 above, and further in view of Schultz et al (US 5,679,943). Hereinafter referred to as Schultz.
Regarding claim 21, Modified Yamashita discloses all of the limitations for the portable electronic device as set forth in claim 1 above, but does not disclose wherein the portable electronic device is a handheld barcode scanner incorporating an optical reader.
However, Schultz discloses a portable electronic device (“hand-held terminal” ABSTRACT) comprising a casing that includes a battery compartment (“battery compartment” Col 9 L 21, shown as being on the backside of the electronic device in Fig. 45) and a casing strap attachment point (Fig. 45 where pins are depicted to hold a strap “125”), a strap (“162” Fig. 57, “flexible strap” Col 10 L 12) including a first end (end of 162 in Fig. 57 that is pinned down) and a second end (end of 162 in Fig. 57 that is on the top portion of 150, and the end of 162 shown in Fig. 56), and a strap hook attached to the second end of the strap (Fig. 56 where 162 is secured by an arching member of 150). Schultz teaches wherein the portable electronic device is a handheld barcode scanner incorporating an optical reader (Col 6 L 54-60 where either a “credit card read” or a “scanner” can be slid onto the terminal and “the scanner can be used to read bar codes or the like”), and that the strap is capable of being placed in a variety of different positions and is used to assist the user while holding, operating and carrying the handheld barcode scanner (Col 8 L47-50, Col 9 L 1-4), helping to ease user fatigue while using the scanner (Col 9 L 3-5).
.

Response to Arguments
Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that there is no suggestion or reason based on the teaching of Yamashita and Snyder for a device having two attachment points that would enable the removable battery pack to remain attached to the portable electronic device via the strap attached at both the casing strap attachment point and the battery strap attachment point when the removable battery pack is not retained within the battery compartment.
Furthermore, because neither Yamashita nor Snyder contemplate the benefits of the two anchoring points on different portions of the device, the specific claimed arrangement is not rendered obvious when considering both the claim as a whole and the prior art references as a whole per MPEP 2141.02.
In response to this argument, as disclosed in this Office Action, Snyder teaches that a reason for a device to have two attachment points provides a dual mode support where the user of the electronic device can use the strap as an auxiliary support or a hanging means where the strap is attached to the user’s accoutrements when the phone is in an on-hook condition ([0006]). Furthermore, a person of ordinary skill would recognize that this configuration enables the 

Applicant appears to argue that Yamashita appears to discourage any modification that would result in retaining the strap by a feature provided on the body where the second anchoring point would be part of the battery instead of the external casing.
In response to this argument, Yamashita discloses in Col 2 L 60 that the strap can be provided with a shape fitting the user’s hand while being carried by the user in order to promote easy handling and enhanced stability. In light of this, Snyder teaches a dual mode support that includes an attachment of the electronic device to the user’s accoutrements such as the user’s belt, belt loop, bag or the like (Snyder [0006]). Therefore, a person of ordinary skill would find it reasonable to modify the design of the strap such as its attachment arrangement in relation to the strap ends in order to optimize the handling and stability of the electronic device.

Applicant appears to argue that modifying Yamashita to where the strap hook forms a hinge or rotate relative to the removable battery pack would drastically change the entire locking mechanism and attachment feature for the strap in a way losing much of the functionality and benefits taught by Yamashita.
In response to this argument, this Office Action reads the lug 8A of Yamashita (Col 2 L 29) to the strap hook of the instant invention, and not the locking mechanism 8 of Yamashita, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721